DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0224934 (hereafter Kato) in view of US 2020/0043822 (hereafter Sakamoto).
Regarding claim 1, Kato, at least as shown in figures 2-3, discloses a method comprising:
attaching a discrete component (6) on a circuit board (considering ref. No. 43) by a first glue (considering insulating adhesive 9), the discrete component being held in place with the circuit board by the first glue without solder after attaching, the first glue covering an entire surface of the discrete component (entire lower surface) being attached to the circuit board;
attaching an integrated circuit (1) to the circuit board using a third glue (considering insulating adhesive 9);
wherein the first glue has a composition (insulating) such that it does not interact electrically with the third glue (since they are all insulating adhesive).
Keto does not disclose attaching a cap to the circuit board using a second glue; and wherein the first glue has a composition such that it does not interact electrically with the second glue.
A cap mounted on a circuit board is old and well known in the art depending upon particular applications.  For example, Sakamoto, as shown in figure 1, discloses a cap (6) mounted on a circuit board (3) using a second glue (61 which is an insulating adhesive).
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have attaching a cap to the circuit board using a second insulating glue in order to further provide environmental protection for circuit components on the circuit board and as is well known in the art and as evidenced by Sakamoto.
Regarding claim 2, the modified method of Kato discloses the method according to claim 1, wherein the first glue is an electrically insulating glue.
Regarding claim 3, the modified method of Kato discloses the method according to claim 1, except the first glue is identical to the second glue.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have the first glue is identical to the second glue in order to simplify the manufacturing process.
	Regarding claim 4, the modified method of Kato discloses the method according to claim 1, wherein the second glue is an electrically insulating glue.
	Regarding claim 5, the modified method of Kato discloses the method according to claim 1, wherein the third glue is an electrically insulating glue.
	Regarding claim 6, the modified method of Kato discloses the method according to claim 5, wherein the first glue (9) is identical to the third glue (9).
	Regarding claim 7, the modified method of Kato discloses the method according to claim 1, wherein the discrete component is a passive component.
Regarding claim 8, the modified method of Kato discloses the method according to claim 1, wherein the discrete component is a component comprising a plurality of contacts accessible from an upper face that faces away from the circuit board.
Regarding claim 9, the modified method of Kato discloses the method according to claim 1, except wherein the second glue is an epoxy-type polyepoxide-based glue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have to have the second glue is an epoxy-type polyepoxide-based glue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 10, the modified method of Kato discloses the method according to claim 1, except wherein the third glue is an epoxy-type polyepoxide-based glue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have to have the third glue is an epoxy-type polyepoxide-based glue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 11, Kato discloses the method according to claim 1, wherein the discrete component is a surface-mount component.
	Regarding claim 18, as already discussed in claim 1 above, Kato discloses an electronic circuit comprising:
a circuit board (43);
a discrete component (6) glues on the circuit board with a first glue (9), the discrete component is being held in place with the circuit board by the first glue without solder, the first glue covering an entire surface of the discrete component (entire lower surface) being attached to the circuit board;
an integrated circuit (1) glued on the circuit board with a second glue (9); and
wherein the first glue (9) has a composition (insulating) such that the first glue does not interact with the second glue.
Keto does not disclose a cap attached to the circuit board with a third glue; and the first glue does not interact with the third.
A cap mounted on a circuit board is old and well known in the art depending upon particular applications.  For example, Sakamoto, as shown in figure 1, discloses a cap (6) mounted on a circuit board (3) using a second glue (61 which is an insulating adhesive).
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have a cap attached to the circuit board with a third glue and the first glue has a composition that does not interact with the third in order further provide environmental protection for circuit components on the circuit board and as is well known in the art and as evidenced by Sakamoto.
Regarding claim 19, the modified method of Kato discloses the electronic circuit according to claim 18, except wherein the discrete component has first and second electrical contacts that each extend from a bottom surface of the discrete component to a top surface of the discrete component, the bottom surface facing the circuit board and the top surface opposite the bottom surface.
The Examiner takes an Official notice that such component is old and well known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have component having first and second electrical contacts that extend from a bottom surface of the discrete component to a top surface of the discrete component, the bottom surface facing the circuit board and the top surface opposite the bottom surface, since such component is well known in the printed circuit board art.
	Regarding claim 20, Kato discloses a first bond wire (8) connected between the first electrical contact of the discrete component and a contact on a top surface of the integrated circuit (1).
	Regarding claim 21, Kato does not disclose a second integrated circuit glues to the circuit board and a second bonding wire connected to the second electrical contact of the discrete component and a contact on a top surface of the second integrated circuit.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have a second integrated circuit glues to the circuit board and a second bonding wire connected to the second electrical contact of the discrete component and a contact on a top surface of the second integrated circuit, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 22, Kato does not disclose wherein the second glue is an epoxy-type polyepoxide-based glue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have to have the second glue is an epoxy-type polyepoxide-based glue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kato.
Regarding claim 12, as already discussed in claim 1 above, Kato discloses a method comprising: 
attaching a discrete component (6) to a circuit board (43) with a first glue (9), the discrete component being held in place with the circuit board by the first glue without solder after attaching;
attaching a first integrated circuit (1) to the circuit board using a second glue (9); 
wherein the first glue (9) has a composition such that it does not interact electrically with the second glue (9),
wire bonding (8) the first electrical contact of the discrete component to a contact on a top surface of the first integrated circuit (1),
wherein the method forms a packaged electronic circuit comprising the discrete component (6), the first integrated circuit (1) and wherein the discrete component is held to the circuit board with only the first glue.
Kato does not disclose:
(a) the discrete component having first and second electrical contacts that extend from a bottom surface of the discrete component to a top surface of the discrete component, the bottom surface facing the circuit board and the top surface opposite the bottom surface;
(b) attaching a second integrated circuit to the circuit board using the second glue and wire bonding the second electrical contact of the discrete component to a contact on a top surface of the second integrated circuit.
Regarding (a), passive component having first and second electrical contacts that extend from a bottom surface of the discrete component to a top surface of the discrete component, the bottom surface facing the circuit board and the top surface opposite the bottom surface is well known in the art.  The Examiner takes an Official notice that such component is old and well known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have component having first and second electrical contacts that extend from a bottom surface of the discrete component to a top surface of the discrete component, the bottom surface facing the circuit board and the top surface opposite the bottom surface, since such component is well known in the printed circuit board art.
Regarding (b), it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have attaching a second integrated circuit to the circuit board using the second glue and wire bonding the second electrical contact of the discrete component to a contact on a top surface of the second integrated circuit, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

3.	Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Sakamoto.
Regarding claim 13, Kato does not disclose attaching a cap to the circuit board using a third glue, and wherein the first glue does not interact electrically with the third glue.
As discussed in claim 1 above, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have attaching a cap to the circuit board using a third insulating glue wherein the first glue does not interact electrically with the third glue (all are insulating adhesive) in order to further provide environmental protection for circuit components on the circuit board and as is well known in the art and as evidenced by Sakamoto.
	Regarding claim 14, the modified method of Kato discloses the method according to claim 12, wherein the first glue is an electrically insulating glue, wherein the second glue is an electrically insulating glue.
	Regarding claim 15, the modified method of Kato discloses the method according to claim 12, wherein the first glue is identical to the second glue.
	Regarding claim 16, the modified method of Kato discloses the method according to claim 12, wherein the discrete component is a passive component.
	Regarding claim 17, the modified method of Kato discloses the method according to claim 12, except the second glue is an epoxy-type polyepoxide-based glue.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have to have the second glue is an epoxy-type polyepoxide-based glue, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847